Citation Nr: 1452592	
Decision Date: 11/28/14    Archive Date: 12/02/14

DOCKET NO.  12-03 428	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma

THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for prostate cancer.

5.  Entitlement to service connection for hearing loss.

6.  Entitlement to service connection for the cause of the Veteran's death, to include as due to mesothelioma and lung disabilities secondary to exposure to asbestos.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

The Appellant, C.G and M.G.

ATTORNEY FOR THE BOARD
G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty with the U.S. Navy from May 1945 to August 1946, and from April 1951 to June 1952

These matters are before the Board of Veterans' Appeals (Board) on appeal of rating decision in August 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Additionally, the appellant indicated her disagreement with a September 2012 rating decision which denied service connection for cause of death.

Except for the claim of service connection for the cause of the Veteran's death, the RO has substituted the appellant for the Veteran.  The Veteran had filed a claim to service connection for tinnitus and hearing loss in July 2008 and claims for service connection for a low back disability, hypertension and prostate cancer in July 2010, the Veteran provided a timely notice of disagreement in September 2010 with denials issued in November 2008 and August 2010 but the Veteran died prior to the issuance of a statement of the case.  An eligible person may file a request to be substituted as the appellant for purposes of processing the claim to completion.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (amending the law to allow substitution in cases involving claimants who die on or after October 10, 2008) (codified at 38 U.S.C.A. § 5121A.  



Such request must be filed not later than one year after the date of the claimant's death.  A person eligible for substitution will include a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a).

The appellant testified before the undersigned Veterans Law Judge in February 2013 at a videoconference hearing, a transcript of that hearing is of record.

During the February 2013 hearing, it became clear that a claim formerly considered as service connection for mesothelioma is in fact based upon a cause of death claim.  Moreover, while the issues of service connection for tinnitus and hearing loss were previously considered as a new and material evidence claim, as the Veteran presented a timely notice of disagreement to a November 2008 rating decision, that decision was never final despite a later October 2009 finding by the RO.  Accordingly the issue of service connection for hearing loss need only be considered on the merits.  These issues have been recharacterized to comport with the evidence of record.

During the February 2013 hearing, the appellant raised the claim of entitlement to dependency and indemnity compensation benefits based upon a claim for VA compensation benefits under the provisions of 38 U.S.C.A. § 1151 (West 2002) for the cause of the Veteran's death, which is referred to an Agency of Original Jurisdiction for appropriate action.

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  During the appellant's February 2013 videoconference hearing, the appellant withdrew the appeal on the claims for entitlement to service connection for tinnitus entitlement to service connection for a low back disability, entitlement to service connection for hypertension, and entitlement to service connection for prostate cancer.

2.  Hearing loss is not related to the Veteran's in-service noise exposure, or to any infection which was incurred in or aggravated by service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal on the claims of entitlement to service connection for tinnitus, entitlement to service connection for a low back disability, entitlement to service connection for hypertension, and entitlement to service connection for prostate cancer have been met.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2014).

2.  The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).






Issues Withdrawn 

The appellant has withdrawn the issues of entitlement to service connection for tinnitus, entitlement to service connection for a low back disability, entitlement to service connection for hypertension, and entitlement to service connection for prostate cancer.  As there remains no allegation of error of fact or law for appellate consideration, the Board does not have jurisdiction to review the claims.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159 , amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

The RO provided pre-adjudication VCAA notice by letter in July 2010.  As for the content and the timing of the VCAA notice, the document substantially complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim, except for the provisions for the effective date of the claim and for the degree of disability assignable rating). 


Duty to Assist

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  In May 2014, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained a medical expert opinion from the Veterans Health Administration (VHA).  The appellant and her representative were provided a copy the VHA opinion and afforded the opportunity to submit additional evidence and argument. The appellant and her representative submitted additional argument. 

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the appellant in developing the facts pertinent to the claims is required to comply with the duty to assist. 

Service Connection for Hearing Loss

The threshold for normal hearing is from 0 to 20 decibels at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz , and a higher threshold level indicates some degree of hearing loss, but not necessarily a hearing loss disability under 38 C.F.R. § 3.385.

Hearing loss for the purpose of VA disability compensation is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.



In evaluating the second element of service connection, that of in-service incurrence, 38 U.S.C.A. § 1154(a) and 38 C.F.R. § 3.303(a) provide that due consideration shall be given to the places, types, and circumstances of a Veteran's service as shown by the service record, the official history of each organization in which she served, her medical records, and all pertinent medical and lay evidence. 

Under certain circumstances, the a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  A lay person is also competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Competency is a question of fact, which is to be addressed by the Board. 

A hearing loss disability is not a simple medical condition because the diagnosis is based on results of audiology testing that meet the standards of hearing loss disability under 38 C.F.R. § 3.385.  For this reason, the Board determines that a hearing loss disability under 38 C.F.R. § 3.385 is not a simple medical condition that the Veteran as a lay person is competent to identify. 

Also a hearing loss disability under 38 C.F.R. § 3.385 is not a type of condition under case law that has been found to be capable of lay observation.  See Jandreau, at 1377, n. 4 (a lay witness is capable of diagnosing a dislocated shoulder or a simple medical condition, for example a broken leg, but not, for example, a form of cancer).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  



Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107.

Evidence 

The Veteran served on active duty with the U.S. Navy from May 1945 to August 1946 and from April 1951 to June 1952.  During the first period of service, the Veteran served aboard ship as a fire controlman, which typically involves the operation of weapon systems on surface combatant ships.  The Veteran's exposure to noise in service was consistent with the circumstances of his service. 

The service treatment records show that on enlistment examination in 1945 hearing measured by the whispered voice test was 15/15 in each ear.  In May 1945, the Veteran had acute "catarrhal fever."  In August 1946 right ear hearing measured by the whispered voice test was 14/15.  The left ear whispered voice test was 15/15.

For the second period of service, on entrance examination in December 1950, a waiver was requested for a defect of a small perforation of the right tympanic membrane with evidence of chronic otitis media.  In February 1951, according to the Veteran, he was treated for a right ear problem in December 1949 caused by a fungal infection and scarlet fever, which was still problematic.  The examiner noted that the Veteran had probable chronic otitis media and a history of drainage.  In May 1952 the Veteran was treatment for otitis in each ear.  On separation examination in June 1952, the whispered voice test was 15/15 in each ear.  

After service, in October 1952, the Veteran was treated for otitis media and purulent chronic otitis media.  The left ear was normal.  July 1955 VA treatment notes demonstrated that the Veteran was admitted with symptoms of middle ear trouble.  



Findings included chronic otitis media, chronic with exacerbation and moderate defective hearing in the right ear.

In a February 1989 treatment record it was noted that the Veteran had a history of mastoid surgery of the right ear, resulting in decreased hearing.  The diagnoses were severe to moderate sensorineural hearing loss of the right ear and moderate high frequency sensorineural hearing loss of the left ear.  

In June 1999 VA records show that in March 1999 the Veteran had a mastoidectomy for cholesteatoma.  

In September 2009, a private audiologist noted that the Veteran had noise exposure, namely, firing naval guns, in service, and after service there was a history of occupational noise exposure working on oils rigs.  History included an aural fungal infection in 1953 and three tympanoplasties on the right side due to a ruptured eardrum.  The private audiologist stated that it was possible that some of the Veteran's sensorineural hearing loss could be the result of noise exposure in service, but it was difficult to quantify, because of other ear pathology and post service occupational noise exposure.  

The appellant and the Veteran's daughters, M.G. and C.G., testified before the undersigned Veterans Law Judge in February 2013.  During that hearing, the appellant stated that the Veteran had pneumonia and then developed an ear infection when he went to sea and his ear drum was perforated.  She stated that he contracted a fungus in the South Seas that "destroyed his inner ear in his right ear" and that he had to have surgeries thereafter.  She stated that later he was given a false eardrum but that he had problems to include drainage and pain thereafter.




The Veteran's daughter C.G., a nurse, testified that, in 1958, the Veteran underwent surgery where the surgeons took his the ear and pulled it forward surgically basically moving it to the facial nerves.  She stated that the surgeons removed his eardrum, the stapes, and all of the bones that create hearing because they were all frozen into a tumor.  She explained that they took the tumor and all that and cleaned out any excess tissue that was growing, any inflammation, anything that looked like scarring and then they put his ear back over it.  She concluded that the Veteran had had never been able to hear since World War II.  

She explained that later physicians operated again and tried to make an artificial eardrum to hold drainage inside but stated that that turned out to be a very big mistake because the tumor and the fungus started growing into the bones of his skull and in probably the last 10 years they had to operate again.

She explained that physicians had a hard time finding good bone behind his ear to put in the cochlear implant but they did and that he did hear after about fifty years.  

She stated that when her mother and father spoke to a VA physician were told name of the fungus and the doctor told them that he did not understand how the Veteran had this growing in his ear because it's only found in the South Pacific.  She explained that her father served there in World War II and that's where he had his eardrum pierced and that's where the whole process began.  She stated that soon thereafter that physician told them while they were sitting there within five minutes that he could no longer treat him and that they did not hear from that physician thereafter.

The appellant testified that the Veteran lived with complications from his first surgery every day.  She stated that in 1949 he spent Christmas in the hospital because of his ear.  


In May 2014, the Board provided a board-certified Otolaryngologist with the claim file in order to obtain a medical opinion regarding the etiology of the Veteran's hearing loss.  In his August 2014 report, the physician concluded that there was no question that the Veteran had a history of chronic otitis media that likely pre-existed his first period of military service although no problems were noted until 1949, in between his two periods of service and clearly shown about five months before his second period of service in November 1950.  He stated that during the Veteran's second period of service there was every indication that the Veteran's chronic right otitis media failed to worsen beyond the baseline shown at the time of the examination and that notations recorded in sick call during that period of service reflected "what one might expect with the natural or expected course of his right chronic otitis media." 

The examiner stated that regarding hearing loss that there was no credible evidence whatsoever that permanent hearing loss might have occurred during either period of active duty service that might have been the result of noise exposure or chronic otitis media.

The examiner was specifically asked whether right ear hearing loss, first documented in 1955 was related to noise exposure in service and replied that although frequency specific testing was not done during active duty service, there were no complaints of hearing loss noted during either part of active service and there was no evidence that hearing loss might have been present as the result of noise exposure in service.  The examiner stated that there was every indication that right ear hearing loss ears related to right ear otitis media first noted in the history in 1949, in the interim between the Veteran's periods of service, and subsequent post-service right ear pathology, including a mastoidectomy for cholesteatoma.  




The examiner stated that there was no evidence in the record that otitis was due to an infection contracted during the first period of service and no evidence that it was aggravated during the second period of service.

The examiner stated that there was no credible evidence to support a contention that left ear hearing loss was first documented in 1989 might be related to military service, particularly given that auditory testing during both periods of service was normal.

Analysis

On the basis of service treatment records alone, a hearing loss disability was not affirmatively shown to be present in service.  Hearing loss was not found on audiology testing until 1955 and left ear hearing loss was first documented in 1989. 

As the hearing loss was not demonstrated until 1955 for the right ear and 1989 for the left ear, the presumption of service connection for hearing loss of the sensorineural hearing type under38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307 and 3.309 does not apply.  And chronicity and continuity of symptomatology are not shown. 

Essentially, the appellant argues that the Veteran contracted an infection or otitis media in service and that the conditions and the treatment for the conditions caused hearing loss.  

The Veteran was competent to describe noise exposure in service, which is within the realm of the Veteran's personal experience, and his statements as to noise exposure were consistent with the circumstances of service.  



Similarly, the appellant and her daughter are competent to testify that they noticed that the Veteran had trouble hearing.

Observations of hearing loss confirmed by later audiology testing demonstrate that the Veteran had a hearing disability in his lifetime, however, this does not answer the question as of a relationship or nexus to noise exposure or infection in service.  Competent and credible evidence is still required to establish a current hearing loss disability and nexus to service. 

A hearing loss disability is not a simple medical condition as previously explained, and neither the Veteran nor the appellant is shown to be otherwise qualified through specialized education, training, or experience to identify a hearing loss disability by audiogram under 38 C.F.R. § 3.385.  To this extent the Veteran's and appellant's statements are excluded, that is, not admissible as evidence favorable to claim.  

As for the Veteran, the appellant or C.G. describing a contemporaneous medical diagnosis or symptoms that later support a diagnosis by a medical professional, there is no evidence that a medical professional had diagnosed a hearing loss disability under 38 C.F.R. § 3.385 before 1955 and 1989 for the right and left ear, respectively.  


Additionally, the Board finds the appellant's and C.G.'s statements pertaining to a fungus causing hearing loss is too attenuated to constitute competent medical evidence of a nexus to service-connected disability.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (finding that the connection between what a physician said and the layman's account of what he purportedly said, filtered through a layman's sensibilities, is too attenuated and inherently unreliable to constitute medical evidence).  


While a lay person may be competent to report what a physician said, there is no indication in the records that the physician associated a fungus in service and hearing loss. 

The Veteran's private audiologist found that it was possible that some of the Veteran's sensorineural hearing loss could be the result of noise exposure in service, but it was difficult to quantify, because of other ear pathology and post-service occupational noise exposure.  This finding is speculative and afforded little probative weight.  Speculative language such as "possible" does not create an adequate nexus for the purposes of establishing service connection, as it does little more than suggest a possibility of a relationship.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993). As such, the Board accords little probative weight to this finding.

In contrast, the August 2014 findings from otolaryngologist, J.F. demonstrate clearly that the Veteran may have had chronic otitis media before service which was asymptomatic, that it was not aggravated by service and that right ear hearing loss was related to the Veteran's right ear otitis media which was first found in the interim between the Veteran's periods of service.  This is supported by the appellant's claim that her husband was hospitalized for symptoms during Christmas of 1949, a period between the Veteran's two tours of active duty service.  Moreover, the examiner found that there was no evidence that such otitis media was secondary to infection contracted in service.  Additionally, the examiner found that there was no evidence supporting a finding of left ear hearing loss was due to service, given that hearing tests were normal upon separation and for years thereafter.  



In evaluating the evidence, it is the responsibility of the Board to weigh the evidence.  While the Veteran's daughter C.G. is a nurse, the Board finds that the opinion of the VA otolaryngologist, who provide a complete rationale following review of the record and because he a specialist in the field, the opinion is afforded more weight than that of C.G.  

While the appellant and her daughters' assert that the Veteran's hearing loss was related to service, the competent medical evidence against the claim outweighs that in favor of it.

As the preponderance of the evidence is against the claim for hearing loss; there is no doubt to be resolved; and service connection for hearing loss is not warranted.


ORDER

The appeal of the claim to reopen a claim of entitlement to service connection for tinnitus is dismissed.

The appeal of the claim for service connection for a low back disability is dismissed.

The appeal of the claim for entitlement to service connection for hypertension is dismissed.

The appeal of the claim for entitlement to service connection for prostate cancer is dismissed.

Entitlement to service connection for hearing loss is denied.
REMAND

The Appellant was denied service connection for the cause of the Veteran's death in a September 2012 rating decision.  Five months later, at her February 2013 Board hearing, the appellant indicated that the Veteran's death was related to his service, specifically related to in-service exposure to asbestos.  This is construed as a timely notice of disagreement. 

When there has been adjudication by the RO and a timely notice of disagreement has been filed, a statement of the case addressing the issue must be furnished to the Veteran.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue the Appellant a statement of the case addressing service connection for cause of the Veteran's death to include notification of the need to timely file a Substantive Appeal to perfect his appeal on this issue.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


